DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-14 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1, 3, 4 and 10, the phrase “association with each other” is unclear and/or uncertain how such phrase should be interpreted from a reading of the claim. In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required.
As per claim 2, 5-9 and 11-14, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claims 1, 3-4 and 10. They are therefore rejected as set forth above
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:



Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 and 10 recite(s) storing identification information on the parameters related to the setting of the numerical controller and data of the parameters, comparative relationship of the parameters analyzed under Step 2A Prong One, is understood as reciting a performed in the human mind by using pencil and paper (storing the information) and a mathematical concepts (comparative parameters), the claim recites the limitation of comparing at least one of the collected parameter. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and mathematical concepts. Thus, the claim recites a mental process. 
Step 2A - Prong two: Integrated into a Practical Application? No, the claims also recites two additional elements: storage and display. Those elements are merely to store the comparative data and display the comparative data. Store and display steps is recited at a high level of generality, i.e., as a generic computer process a generic function of data store and display. This generic computer limitation is no more than mere instructions to apply the exception using a generic computer component, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept? No, As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to 
 Claims 2-9 and 11-14 are substantially similar evaluation as the independent claims 1 and 10,do not integrate the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data, use of known parts to provide their known functions of gathering data, and use of a generic computer do not provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.1	Claims 1-5, 7-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2019/0361467) in view of Furihata et al. (US 2017/0344201).
Regarding claims 1 and 10, Fujita discloses parameter management apparatus configured to manage parameters related to setting of a numerical controller that controls a machine tool having a plurality of drive shafts  ([0039], The control parameter adjustment apparatus 1a adjusts control parameters of the command-value generation unit 4 and the servo control unit 3, which are the control 
a parameter storage (storage unit 14) for storing identification information on the parameters related to the setting of the numerical controller and data of the parameters in association with each other ([0039],[0041], [0070], [0105],[0097], Fig. 5-9, storage unit 14 stores control parameter selection information, identification information, the parameter includes at least one of a structure parameter Cm that characterizes a structure of the machine apparatus 5 and a drive shaft parameter Cd that characterizes components that configure the drive shaft of the machine apparatus 5. The structure parameter Cm and the drive shaft parameter Cd), a comparative relationship storage for storing comparative relationship between pieces of the data stored in the parameter storage (Fig. 5, [0097], [0043], [0040], storage unit 14, store the control parameters that correspond to functions a design parameter received by the parameter input unit 11 that is, at least one of the structure parameter Cm and the drive shaft parameter Cd); a comparative parameter extractor for extracting pieces of data having comparative relationship from the parameters stored in the parameter storage, based on the comparative relationship stored in the comparative relationship storage ([0061]-[0063], [0077]-[0078], , Fig. 24, an adjustment execution unit 13 determines a value of the control parameter on the basis of the setting range and the increment of the control parameter, executes control in accordance with the determined control parameter value to cause a drive shaft to move, and the measurement information when a control parameter #1 and a control parameter #2 are adjusted together based on the adjustment data recording unit), and a display processor for causing a display to display the pieces of data having the comparative relationship in association with each other ([0061]-[0063], [0121], parameter, out of the information recorded by the adjustment data recording unit 17, is displayed on the input screen  70 and the input screens 170 as an initial value when subsequent parameter adjustment is performed. The adjustment execution unit 16 may set a value of a control parameter for 
Fujita does not specifically mention the storage is a comparative data storage and display comparative relationship.
However, Furihata discloses a comparative relationship storage for storing comparative relationship between pieces of the data stored in the parameter storage ([0017]-[0018], [0057],The device information storage 102 stores parameters acquired from field devices in the past. The parameters of field devices 2 might differ, depending upon the type of field device 2. For example, the parameter contents will differ between the case in which the type of the field device 2 is an input device such as a pressure difference gauge and the case in which it is an output device such as a valve); comparative relationship from the parameters stored in the parameter storage, based on the comparative relationship stored in the comparative relationship storage (Fig. 9, [0018], [0050]-[0059], [0070]-[0075], The comparative information is generated based on the variations in the parameters being compared the comparison target selector 201 generates a comparison target selection and comparative information setting processing in a device maintenance apparatus 100); and a display processor for causing a display to display the pieces of data having the comparative relationship in association with each other (Fig. 3, [0017], [0018], [0058], display a comparative information generated based on the change of the device information).  
Fujita and Furihata are analogous art. They relate to manage, control and maintain a device parameters.
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a device maintenance apparatus of Furihata to a control parameter adjustment apparatus of Fujita and one of ordinary skill in the art would have been motivated to do this modification in order to produces an effect where operators including 
Regarding claims 2 and 11, Fujita discloses the comparative relationship storage stores identification information on parameters related to the plurality of drive shafts (Fig. 5, [0097],  [0040], storage unit 14,  store the control parameters that correspond to functions a design parameter received by the parameter input unit 11 that is, at least one of the structure parameter Cm and the drive shaft parameter Cd), and the comparative 27parameter extractor extracts data related to the plurality of drive shafts based on the identification information ([0041] The adjustment execution unit 13 executes adjustment of the control parameter Pa that is selected as a control parameter to be adjusted on the basis of motion information, which is the parameter of the drive-shafts, for example, an actual position, an actual speed, a motor drive current).
Regarding claim 3, Fujita discloses the comparative relationship storage stores one or more systems and the device belonging to the system in association with each other ([0054], [0068], [0070], control parameter selection information stored in the storage unit  and the storage unit 14 and the storage device 43 store the a drive shaft, the number of drive shafts, the type of structure, machine dimensions are used as the structure parameter Cm, and the structure parameters Cm), and the comparative parameter extractor extracts data related to the drive shafts belonging to the system ([0054], [0068], [0070], control parameter selection information stored in the storage unit). 
Regarding claim 4, Fujita discloses the comparative relationship storage (storage 14) stores a function of the numerical controller and a drive shaft driven by the function in association with each other ([0038]-[0041], [0078], [0127], The structure parameter Cm, the drive shaft parameter Cd, the drive-shift parameter estimation unit and measured result is stored in storage unit 14 and storage device 43), and the comparative parameter extractor extracts data on the drive shaft driven by the function ([0111], the adjustment execution unit 16 executes the control parameter adjustment on the 
Regarding claims 5 and 12, Fujita discloses a parameter comparator for comparing the pieces of data having the comparative relationship([0010],Fig. 19, a selecting unit to select a control parameter to be adjusted from control parameters that correspond to a function of the control apparatus on a basis of the design parameter);, wherein the display processor causes the display to display different data as a result of comparison by the parameter ([0097],[0121], displays identification information, such as unique name of a machine apparatus and machine model number,  for identifying the machine apparatus in the input screens 170).
Regarding claims 7 and 13, Fujita discloses an input processor for receiving a change operation on data displayed by the display (Fig. 5-8, an input screen that receives the input of drive shaft parameters Cd); and a parameter updater for updating data stored in the parameter storage in accordance with the change operation ([0041]-[0042], The adjustment execution unit 13 executes adjustment of the control parameter Pa that is selected as a control parameter to be adjusted on the basis of motion information and the storage unit 14 store control parameter selection information). 
Regarding claim 8, Fujita discloses the input processor receives an addition operation of a drive shaft, and the parameter updater newly stores data on the drive shaft in the parameter storage in accordance with the addition operation (Abstract, [0039],   0043] The parameter input unit 11, the adjustment function selection unit 12, and the adjustment execution unit 13 are achieved by the arithmetic unit 41, which is a processor such as a central processing unit (CPU) that performs arithmetic processing, and  a storage device 43 that store the adjusted parameters of the drive shaft). 

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2019/0361467) in view of Furihata et al. (US 2017/0344201) further in view of Tezuka et al.  (US 2013/0222391). 
Regarding claim 6, Fujita and Furihata discloses the limitation of claim 1 as stated above, but does not disclose the limitation of claim 6. However, Tezuka discloses the limitation of claim 6 as follow: the parameter storage stores a parameter set in the past ([0030], past parameters and parameter-change history stored in the numerical controller 10), the parameter comparator compares the 28parameter set in the past with a current parameter, and the display processor causes the display to display different data as a result of comparison by the parameter comparator ([0031]-[0032], [0044], Fig. 6-8, acquired data management unit 33 manages the drive-axis data obtained in real time by the waveform display device 30 and the parameter-change history  acquired or changed by the numerical controller 10 in association with each other).  
Fujita, Furihata and Tezuka are analogous art. They relate to manage, control and maintain a device parameters.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above adjust the devices parameters, as taught by the combination of Fujita and Furihata, by incorporating the above limitations, as taught by Tezuka.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a waveform display device with a data management function, capable of easily extracting parameters corresponding to desired drive-axis data by managing the drive-axis data and the parameters on the side of the waveform display device, thereby easily comparing the parameters between the drive-axis data and effectively adjusting the parameters.


Regarding claims 9 and 14, Fujita and Furihata discloses the limitation of claims 1 and 10 as stated above, but does not disclose the limitation of claims 5 and 14. However, Nishibashi discloses the limitation of claims 9 and 14 as follow: a unit converter for, when the parameters having comparative relationship are in different units, converting the units of the parameters ([0016], [0057], [0066]-[0067], Fig. 9 and Fig. 10, spindle-axis conversion, which is a conversion function from the spindle position q to the axis coordinate r is represented by g and control unit 330 functions the spindle path calculation unit 331 converts the tool path p (s) registered in the path computation memory unit 370 into the spindle path q (s), which is a functional representation of the trajectory of the spindle position with the tool path integral length s serving as an intervening variable, by using preparatory tool conversion f based on the preparatory information D and tool information T).
Fujita, Furihata and Nishibashi are analogous art. They relate to manage, control and maintain a device parameters.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above adjust the devices parameters, as taught by the combination of Fujita and Furihata, by incorporating the above limitations, as taught by Nishibashi.
One of ordinary skill in the art would have been motivated to do this modification in order to correct to an axis path with continuous first-order and second-order derivatives with respect to a sector of continuous drive, thereby ensuring a continuous variation of acceleration.
Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Miller (US 2010/0063608) is relates to a method of controlling a first machine tool. The method includes receiving a first part program at a programmable logic controller (PLC), and storing the first part program in a string array library of a memory portion of the PLC. The method further includes communicating information between the PLC and an operator interface regarding the first part program, and providing a first signal from the PLC to a first port so as to cause the first machine tool to be operated in accordance with the first part program.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119